By the Court :
When the record and proceedings in the case of Patrick v. Horton, including the papers in the attachment proceedings in that case, were offered in evidence, the plaintiff objected, on the ground, among others, that the affidavit on which the attachment was issued was insufficient; and that the amended affidavit, filed by leave of the Court, was filed after the levy of the attachment, and after the commencement of this action. The Court found, and for the purposes of this question it must be taken to be true, that the goods when attached were in the possession of Horton, and were attached as his 'property. In the proceedings in the action of Patrick v. Horton, the Court denied the motion of Horton to dissolve the attachment, and gave Patrick leave to file an amended affidavit for an attachment, as of the date of the original affidavit. These orders and affidavit were valid as against Horton, unless set aside in direct proceedings for that purpose. The property in controversy, when seized, being in Horton’s possession, the Sheriff would make out a prima fade case of justification of the seizure of the property as the property of Horton by the production of the writ of attachment, and the proceedings and affidavit above mentioned. The Sheriff was entitled to show such justification, irrespective of any questions respecting the sale to the plaintiff’s lessor, as being, for any reason, fraudulent or void.
Judgment affirmed.